DETAILED ACTION
This is in reply to an amendment filed on March 16, 2022 and interviews on March 23, 2022 and March 24, 2022 regarding Application No. 15/763,135.  Applicant amended claims 1, 15, and 16, canceled claims 17-20, and previously canceled claims 2-5 and 7.


Examiner’s Amendment
An Examiner’s Amendment to the record appears below.  Authorization for the amendments was given by Applicants’ representative Yizhou Liu on March 24, 2022.

The application has been amended as agreed to as follows:

1. (Currently Amended) A discharge control circuit for a display panel, the display panel comprising a pixel array, the discharge control circuit comprising: 
a flip-flop configured to generate a representation of a power supply voltage of the display panel based on the power supply voltage, the representation of the power supply voltage enabling a discharge condition under which the pixel array of the display panel is discharged to be not satisfied upon power-on or during operation of the display panel and to be satisfied upon shutdown of the display panel; and 
a level shifter configured to level-shift timing signals for controlling operation of the pixel array, to provide the level-shifted timing signals to the display panel, and to initiate discharge of the pixel array in response to the discharge condition being satisfied, 

wherein the Schmitt trigger has a positive direction threshold voltage selected such that during the rising edge of the power supply voltage the rising edge of the power supply voltage is converted into the rising edge in the representation of the power supply voltage before the discharge condition is satisfied, to prevent the discharge condition from being satisfied during power-[[up]]on, 
wherein the Schmitt trigger has a negative direction threshold voltage within a selected range less than a rated value of the power supply voltage such that during the falling edge of the power supply voltage the falling edge of the power supply voltage is converted into the falling edge in the representation of the power supply voltage when the power supply voltage is less than the negative direction threshold voltage, and 
wherein the positive direction threshold voltage is less than the negative direction threshold voltage.  

8. (Currently Amended) The discharge control circuit of claim 1, further comprising a voltage divider circuit connected between the power supply voltage and a ground voltage to output a divided power supply voltage, wherein the flip-flop is configured to receive and convert the divided[[ voltage]] power supply voltage into the representation of the power supply voltage.  


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, the prior art of record teaches a discharge control circuit for a display panel but does not teach:
A discharge control circuit for a display panel, the display panel comprising a pixel array, the discharge control circuit comprising: 
a flip-flop configured to generate a representation of a power supply voltage of the display panel based on the power supply voltage, the representation of the power supply voltage enabling a discharge condition under which the pixel array of the display panel is discharged to be not satisfied upon power-on or during operation of the display panel and to be satisfied upon shutdown of the display panel; and 
a level shifter configured to level-shift timing signals for controlling operation of the pixel array, to provide the level-shifted timing signals to the display panel, and to initiate discharge of the pixel array in response to the discharge condition being satisfied, 
wherein the flip-flop comprises a Schmitt trigger configured such that a rising edge of the power supply voltage is converted into a steeper rising edge in the representation of the power supply voltage and a falling edge of the power supply voltage is converted into a steeper falling edge in the representation of the power supply voltage, 
wherein the Schmitt trigger has a positive direction threshold voltage selected such that during the rising edge of the power supply voltage the rising edge of the power supply voltage is converted into the rising edge in the representation of the power supply voltage before the to prevent the discharge condition from being satisfied during power-on, 
wherein the Schmitt trigger has a negative direction threshold voltage within a selected range less than a rated value of the power supply voltage such that during the falling edge of the power supply voltage the falling edge of the power supply voltage is converted into the falling edge in the representation of the power supply voltage when the power supply voltage is less than the negative direction threshold voltage, and 
wherein the positive direction threshold voltage is less than the negative direction threshold voltage.  

Accordingly, independent claim 1 is allowed over the prior art of record.  In addition, dependent claims 6 and 8-16 are allowed over the prior art of record.

Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to K. Kiyabu whose telephone number is (571) 270-7836.  The examiner can normally be reached Monday to Thursday 9:00 A.M. - 5:00 P.M. EST.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (in the U.S. or Canada) or (571) 272-1000.

/K. K./
Examiner, Art Unit 2626

/TEMESGHEN GHEBRETINSAE/Supervisory Patent Examiner, Art Unit 2626